DETAILED ACTION
This action is responsive to the communication filed on January 23rd, 2020. Claims 7-11 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is over 150 words. The   Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because Figure 6 has shading which does not conform to the guidelines laid out in 37 C.F.R. 1.84 section m.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment where the leg spring contains different shaped contact portions must be shown or the feature(s) canceled from the claim 7.  The figures only appear to show contact portions of different sizes.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 states “the leg spring is arranged in the valve chamber such that a center axis of the leg spring is non-coincident with a center axis of the actuation rod insertion hole.” It appears from the specification and figures 2a/b and 3 that the center axis of the leg spring is non-coincident with the center axis of the insertion hole only in the open position. However as claimed it limits the actuation rod and leg spring to always have non-coincident axes. Therefore it is unclear how the system operates as it appears to be impossible for both the open and closed positions to contain the non-coincident center axes, rendering the claim indefinite. For the sake of prosecution it is interpreted that the claim reads “the leg spring is arranged in the valve chamber such that a center axis of the leg spring is non-coincident with a center axis of the actuation rod insertion hole in the open and/or closed position.”
Allowable Subject Matter
Claims 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest pieces of prior art found are Kaneko (US 10309702), Hirota (US 6315266), Imai (JP 2014149128) and Sakon (US 9382942). 

    PNG
    media_image1.png
    509
    637
    media_image1.png
    Greyscale

FIGURE A

Kaneko is silent towards the leg spring being arranged in the valve chamber such that a center axis of the leg spring is non-coincident with a center axis of the actuation rod insertion hole, and the first contact portion and the second contact portion differ from each other in shape or size.

    PNG
    media_image2.png
    689
    509
    media_image2.png
    Greyscale


Hirota teaches a flow regulating valve (Fig. 1) which includes a spring (17, Fig. 1) attached to a valve element (16, Fig. 1) and an actuation rod (19, Fig. 2).  Fig 2 shows that the actuation rod is provided so that it is eccentric from the valve element (Fig. B illustrates the centerline of the actuation rod.). Paragraph 12 states that tilting of the valve element due to the eccentric actuation rod suppresses vibration and noise. Examiner notes that this reference does not contain a leg spring. However the valve element and valve element support (21, Fig. 7 of Kaneko) are similar to the valve element and of Hirota. Examiner believes a person of ordinary skill in the art would see that if the valve and valve element of Kaneko was tilted in a similar manner to that of Hirota, due to the modification of the actuation rod, a similar effect would be created.
Kaneko and Hirota however do not teach or suggest that the first contact portion and the second contact portion differ from each other in shape or size. Kaneko paragraph 62 states that it is known to provide contacting portions with shapes other than the semispherical ones pictured, however there is no motivation present to modify the spring so that one contact portion has a different shape or size than the other. 
The IMAI and Sakon references both teach vibration isolation springs that are configured to provide a net biasing force to reduce noise created by a shaft (Paragraph 37 and 38 of Imai and Paragraphs 57-60 of Sakon). Although these references are relevant to limitations found in the dependent claims their teachings do not provide motivation to modify the prior art to reach the invention as claimed in Claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edwards Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763